—In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Price, J.), dated January 26, 1995, which, upon granting the defendant’s motion to dismiss the complaint for failure to establish a prima facie case, is in favor of the defendant and against the plaintiff dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Following the close of the plaintiff’s testimony, the Supreme Court granted the defendant’s motion to dismiss the complaint based on her failure to make out a prima facie case that she had sustained a serious injury, as defined by Insurance Law § 5102 (d). The sole claim raised by the plaintiff on appeal is that the court erred in dismissing the complaint without affording her the opportunity to introduce expert medical evidence to support her claim. We decline to reach this issue, which is raised for the first time on appeal (see, Shelton v Shelton, 151 AD2d 659). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.